[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 96-2027

                       ROBERT E. JOYCE,

                    Plaintiff, Appellant,

                              v.

               JAMES E. CRAWFORD, ETC., ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Patti B. Saris, U.S. District Judge]                                                               

                                         

                            Before

                    Selya, Cyr and Boudin,
                       Circuit Judges.                                                 

                                         

Robert E. Joyce on brief pro se.                           
Donald K.  Stern, United States  Attorney, and  Roberta T.  Brown,                                                                             
Assistant  United  States  Attorney,  on  brief  for  appellees  James
Crawford, James Farmer, Steven Heymann and Janet Reno.
Merita A. Hopkins, Corporation  Counsel, and Susan M. Weise, Chief                                                                       
of  Litigation, City of Boston  Law Department, on  brief for appellee
Police Officer Coleman.

                                         

                        April 22, 1997
                                         

          Per  Curiam.      Robert  Joyce  appeals  from  the                                 

district  court's denial of his motion to amend his complaint

and its dismissal of  his action under Heck v.  Humphrey, 512                                                                    

U.S.  477 (1994).   After  careful review  of the  record, we

affirm the judgment below substantially for the reasons given

by  the district court in its Memorandum and Order dated July

1, 1996, and in its Order dated August 2, 1996, but we modify

the judgment  of  dismissal to  be  without prejudice.    See                                                                         

Guzman-Rivera v.  Rivera-Cruz, 29 F.3d  3, 6 (1st  Cir. 1994)                                         

(indicating  that  claims  dismissed  under Heck  are  to  be                                                            

dismissed without prejudice for prematurity).

          Affirmed, but the judgment of dismissal is modified                                                                         

to be without prejudice.                                    

                             -2-